Defendant also failed to preserve for our review his contention that the evidence is legally insufficient to establish that he was served with the order of protection in favor of the victim (see, People v Gray, supra, at 19). In any event, the Geneva City Court Clerk testified that defendant was present in court when the order was issued, and thus the People established that defendant had actual knowledge of the terms of the order.
We reject defendant’s further contention that the evidence is legally insufficient to support the conviction of assault in the second degree (Penal Law § 120.05 [2]) because the police officer did not sustain a physical injury. The police officer testified that he sustained a “soft tissue injury” resulting in “severe pain” in his ankle and shin. The injury caused pain and difficulty in walking for two days. The officer .was treated at a hospital and was released from duty for IV2 days. Thus, “[v]iewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), the evidence is legally sufficient to establish ‘physical injury” within the purview of the statute” (People v Darrisaw, 254 AD2d 821, lv denied 92 NY2d 1030; see, People v Greene, 70 NY2d 860, 862-863; People v Travis, 273 AD2d 544, 548-549).
Defendant also failed to preserve for our review his contention concerning the court’s alleged judicial interference during trial (see, People v Chen, 256 AD2d 75, 76, lv denied 93 NY2d 859; see also, People v Charleston, 56 NY2d 886, 887). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The court properly denied defendant’s request to charge criminal contempt in the second degree (Penal Law § 215.50 [3]) as a lesser included offense of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]). There is no reasonable view of the evidence that would support a finding that defendant “committed the lesser offense but not the greater” (People v Glover, 57 NY2d 61, 63).
We conclude, however, that the court erred in denying defendant’s request to charge obstructing governmental administration in the second degree (Penal Law § 195.05) as a lesser included offense of assault in the second degree (Penal Law § 120.05 [3]). We have previously determined that obstructing governmental administration is a lesser included offense of assault in the second degree under subdivision (3) of Penal Law § 120.05 (see, People v Walker, 83 AD2d 990, 990-991). Walker was disavowed on another ground in People v *919Ranieri (144 AD2d 1006, lv denied 73 NY2d 895), and thus Ranieri did not affect our determination in Walker with respect to this issue. Further, a reasonable view of the. evidence would support a finding that defendant committed the lesser offense but not the greater; the jury could have found that the police officer did not sustain a physical injury (see generally, People v Glover, supra, at 63). The court’s failure to charge the lesser included offense constitutes reversible error (see, People v Maharaj, 89 NY2d 997, 999).
We therefore modify the judgment by reversing the conviction of assault in the second degree and vacating the sentence imposed thereon, and we grant a new trial on count six of the indictment. We also agree with defendant that the order of protection exceeds the maximum legal duration. Although the certificate of conviction indicates that the order of protection shall extend for nine years, the order of protection itself provides that it will remain in effect from September 8, 1999 until September 8, 2011, which is a period of 12 years. Because the order of protection was entered in regard to the conviction relating to the victim only, it could extend no longer than nine years (see, CPL 530.13 [4]; People v Nunez, 267 AD2d 1050, lv denied 94 NY2d 905; see also, People v Jones, 277 AD2d 928, 929). Consequently, the order of protection must be amended to provide for expiration on September 8, 2008. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Assault, 2nd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.